MONROE, C. J.
This is an appeal by several citizens of Covington from a judgment rejecting their demand that the name of the defendant be stricken from the roll of registered voters of that town, because of his alleged lack of the residence qualification required by law. The same question is presented in the case of the same plaintiffs against Wade Burns, 77 South. 782,1 No. 22712 of our docket, this day decided, in which, for reasons fully stated and which are equally applicable here, it is held that this court is without jurisdiction of the appeal. For the reasons thus assigned, and which it is unnecessary to repeat, it is ordered that the appeal in this case be dismissed.